Case 2:20-cv-00353-WBV-DMD Document1-1 Filed 01/31/20 Page 1 of 3

TWENTY FIRST JUDICIAL DISTRICT COURT
PARISH OF TANGIPAHOA
STATE OF LOUISIANA
DOCKET#: DO | 1~- DOO B|3¢ DIVISION: E
MICHAEL GRAHAM and ROSE GRAHAM
VERSUS
ORENCLE J. BARLOW, PASCHALL TRUCK LINES, INC, and

Te 19d Hee

AMERICAN TRUCKING AND TRANSPORTATION INSURANCE CO.
rugpey: Oca Me), So} q
1

g0 eH

DY CLERK
PETITION FOR DAMAGES

The petition of MICHAEL GRAHAM AND ROSE GRAHAM, adult resident citizehs of
the full age of majority of TANGIPAHOA PARISH, respectfully represents:

L.
Made defendants herein are:

1. Orencle J. Barlow, an adult resident citizen of the State of Alabama, who
can be served with process via the Loulsiana Long Arm Statute at 900
Center Street, Birmingham, AL 35204; !
2. ABC Insurance company, an insurance company authorized to do and)
doing business in the state of Alabama
3.

Paschal! Truck Lines, Inc, a busin

255 0 ating in the State of Kentucky,
who can be served with process via Hel lu

isiana Long Arm Statute a
through its registered agent, David A. Gibbs, at 3443 Highway 641 South,
Murray, KY 42071; and |

|
American Trucking and Transportation Insurance Company, an insurahce
company authorized to do and doing business in the State of Montang,
which can be served with process via the Louisiana Long Arm Statute

through its registered agent Tricia Crippen at 228 West Main Street,
Missoula, Montana, 59802,

2.

On or about October 11, 2018, petitioner was the operator of a 2014 Chevrolet
Silverado, on S. Range Road, Tangipahoa Parish, Louisiana, when plaintiff was struck

by a truck driven by Orencle Barlow and owned by Paschall Truck Lines, Inc, when
Barlow attempted to back up in the road.

3.

Orencle Barlow was operating within the scope and course of his employmert for
Paschall Truck Lines Inc, the owner of the truck, on the date of the accident and as

such is responsible unto plaintiff under the theory of respondiat superior.

Graham, Michaet

Graham et al vs Barlow et al

21% JDC Tangipahoa Docket#;
Petition for Damages
Page 1 of 3

DEFENDANT'S
EXHIBIT

sia ee

 
Case 2:20-cv-00353-WBV-DMD Document1-1 Filed 01/31/20 Page 2 of 3

4.

ABC Insurance Company was the automobile liability carrier of Orende Barlow on
the date of the accident sued upon herein and as such is llable unto plaintiff for his
bodily injury up to the limits of said liability coverage.

5.

American Trucking and Transportation Company was the automobile liability
carrier of Paschall Truck Lines, Inc., on the date of the accident sued upon herein and
as such is liable unto plaintiff for his bodily injury up to the limits of said liability
coverage

6.

The acts of fault and gross and wanton negligence and lack of skill of Orenct
Barlow, which was the sole and proximate cause of the accident sued upon herein pre:

a Backing up in the middle of the road, contrary to law and with camplete
disregard for the safety of others;

b. Failing to see what he should have seen;
¢. Failing to apply the brakes so as not to strike the plaintiff's vehicle;
d. Failing to keep a proper lookout;
e, Other such acts and omissions as will be shown at the time of trial;
7.
As a result of the accident, plaintiff sustained the following injuries:
a. Neck;

b. Others as will be shown at the time of trial.

8.

As a resuit of the accident and because of the injuries that he suffered as
detailed above, petitioner is entitled to recover a reasonable sum of money for his gain
and suffering, past, present, and future; his medical expenses, past, present and
future; his inconvenience; his loss of enjoyment of life, in addition to all other equitable
relief, court costs, and related damages.

9.

Petitioner alleges that the amount in controversy Is In excess of the JuriScictipnal
amount required for a trial by jury, but is not requesting a jury trial at this time.

10.

Petitioner was free from any negligence in regards to this claim against the
defendants.

Graham, Michael

Graham et al vs Barlow et al
21% JDC Tangipahoa Docket#:
Petition for Damages

Page 2 of 3
Case 2:20-cv-00353-WBV-DMD Document1-1 Filed 01/31/20 Page 3 of 3

11.

Petitioner, Rose Graham, was the spouse of Michael Graham, and as a result of
the injuries sustained by petitioner, Michael Graham, has suffered toss of consortium,
society, and mental anguish.

WHEREFORE, petitioner prays that due proceedings be had and that there be
judgment herein in favor of plaintiff, MICHAEL GRAHAM AND ROSE GRAHAM, and |
against defendants, Orencle Barlow, ABC Insurance Company, Paschall Truck Lines,
Inc., and American Truck and Transportation Insurance Company, together with legal
interest thereon from judicial demand until finally paid, and for all costs of these
proceedings, and for such other and further legal and equitable relief as the Court shall
deem necessary and proper. Said judgment to be in a sum to be determined '
reasonable and proper by the Court,

RESPECTFULLY SUBMITTED BY:

Sonne Ueto
MMER VICKNAIR LSBA#29797

P.O. Box 2383

Hammond, Louisiana 70404
Ph: 985-520-4178

Email: summer@duhelegal.com

 

PLEASE SERVE:

Orencie J. Barlow
via the Louisiana Long Arm Statute
900 Center Street, Birmingham, AL 35204;

ABC Insurance company

Paschall Truck Lines, Inc

Through their registered agent via the Louisiana Long Arm Statute
David A. Gibbs

3443 Highway 641 South

Murray, KY 42071; and

American Trucking and Transportation Insurance Company

via the Louisiana Long Arm Statute through its registered agent
Tricia Crippen |
228 West Main Street i
Missoula, Montana 59802. |

i

 
  

ame
eet

STATE OF LOUISIANA AMITE, 8

PARISH OF TANGIPAHOA — tert og
iets Bal Yoes true ond oe

Graham, Michael ied naret ‘ oH i a weary oe

Graham et al vs Barlow et al Revised Sante, 3,

ae
ord
215 JOC Tangipahoa Docket#; sabrid Pd

Petition for Damages |
Page 3 of 3 |

!
